DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, 15/473,127, was filed on March 29, 2017, and claims priority from Provisional Application 62/315,919, filed 03/31/2016.  
The effective filing date is after the AIA  date of March 16, 2013, and so the application is being examined under the “first inventor to file” provisions of the AIA .

Status of the Application
This Allowance is in response to Applicant’s communication of Feb 7, 2022.
Claims 1, 4-8, 12-27, and 30-32 are currently pending, of which claims 1, 27, and 32 are independent.  
In the most recent amendment, independent claims 1, 27, and 32 have been amended.  Claims 2, 3, 9-11 and 28-29 were previously cancelled. 
All pending claims have been examined on the merits.  

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Re: Claim Rejections - 35 USC § 101 
The amended independent claim 1 now recites (newly amended features are underlined): 
1. (Currently Amended) A method of providing financial data from outside of a distributed ledger system to a financial instrument smart contract executing in a distributed ledger system, the distributed ledger system not providing any direct communication between smart contracts executing in the distributed ledger system and data sources external to the distributed ledger system, the distributed ledger system including a plurality of distributed nodes, each distributed node including at least one processor and at least one non-transitory storage medium, the financial instrument smart contract including program instructions configured to perform a financial transaction, the financial transaction requiring specific financial data to close, the at least one non-transitory storage medium of at least one of the distributed nodes storing the financial instrument smart contract, the at least one processor of the at least one distributed node configured to execute the program instructions of the financial instrument smart contract, the method comprising:
receiving, by an oracle smart contract, a first transaction from the financial instrument smart contract, the first transaction including a request for delivery of the specific financial data to the financial instrument smart contract, the request including registration data having an identification of the specific financial data to be delivered and an identification of a schedule on which to deliver the specific financial data, wherein the financial instrument contract represents at least one of: a foreign exchange market binary option contract, a contract for overnight financing fee difference, a group of assets including a plurality of stocks, or an index future contract;
storing, by the oracle smart contract during execution of the oracle smart contract by the distributed ledger system, the received registration data, including the identification of the specific financial data and the identification of the schedule, in a registration data structure of the oracle smart contract in a new ledger structure of the distributed ledger system in the non-transitory storage medium of the at least one distributed node;
wherein the oracle smart contract includes program instructions, the at least one non-transitory storage medium of the at least one distributed node storing the oracle smart contract, the at least one processor of the at least one distributed node configured to execute the program instructions of the oracle smart contract;
monitoring, by an oracle server system outside of the distributed ledger system, creation of ledger structures by the distributed ledger system to detect the new ledger structure;
in response to detecting the new ledger structure of the distributed ledger system being created, retrieving, by the oracle server system, the registration data from the new ledger structure, the retrieving including invoking a read function of the oracle smart contract to read the registration data from the registration data structure of the oracle smart contract;
in response to a trigger condition based on the requested schedule occurring, performing, by the oracle server system, at least one of: retrieving the requested financial data from a financial data system, or calculating the requested financial data;
generating, by the oracle server system, a second transaction including the financial data, the second transaction including the financial data being addressed to the oracle smart contract;
transmitting, by the oracle server system, the generated second transaction to at least one distributed node of the distributed ledger system at a time according to the requested schedule, wherein the transmitting the second transaction to the at least one distributed node causes the oracle smart contract to execute;
wherein the oracle server system includes at least one processor configured to control the retrieving, performing, generating and transmitting by the oracle server system; and
the executing of the oracle smart contract in response to the second transaction includes at least one of: invoking by the oracle smart contract a financial data function of the financial instrument smart contract to deliver the financial data to the financial instrument smart contract, or generating and transmitting by the oracle smart contract a third transaction addressed to the financial instrument smart contract to deliver the financial data to the financial instrument smart contract;
wherein the invoking by the oracle smart contract the financial instrument smart contract or the transmitting by the oracle smart contract the third transaction to the financial instrument smart contract causes the financial instrument smart contract to execute and triggers a function of the financial instrument smart contract to close the financial transaction based on the financial data, wherein closing the financial instrument contract based on the financial data includes at least one of: closing the foreign exchange market binary option contract based on a currency pair price included in the financial data, closing the contract for overnight financing fee difference based on a difference in a financing fee included in the financial data, closing a transaction for the group of assets including the plurality of stocks based on prices for the plurality of stocks included in the financial data, or closing some or all of one or more positions of the index future contract based on an index value included in the financial data.

Independent system claim 27 and independent non-transitory machine-readable media claim 32 recite similar features as independent method claim 1. 
The independent claims 1, 27, and 32 were previously rejected under 35 USC § 101 because the previously presented claims were so broad that they imposed no meaningful limit on the judicial exception, such that the claim was not more than a drafting effort designed to monopolize the judicial exception. 
More specifically, the claims merely did “no more than generally link the use of a judicial exception to a particular technological environment or field of use”. 
The independent claims 1, 27, and 32 recited the features: “the financial instrument smart contract including program instructions configured to perform a financial transaction, the financial transaction requiring specific financial data to close”, however, “oracles” and “smart contracts” can be used in a wide variety of financial transactions. For example, see pages 14-15 of the Thomas_1 reference cited in the (now withdrawn) 35 USC §103 rejection. Thomas_1 lists the following “Financial Applications” of smart contracts and oracles: “Escrow”, “Cryptocurrency wallet controls” “Auctions for digital assets”, “Derivatives”, “Debt and equity”, “Smart property”. 
Furthermore, the Brito et al. reference titled "Bitcoin financial regulation: Securities, derivatives, prediction markets, and gambling" in the Colum. Sci. & Tech. L. Rev. (Fall 2014) lists the following examples of uses for smart contracts and oracles in its Table of Contents: “Futures”, “Forwards”, “Swaps”, “Options”.
Therefore, the recitation of “financial transaction” was a very broad recitation that was so broad as to cover all possible types of financial transactions, and imposed no meaningful limit on the abstract idea. 
The amended claims now recite practical applications of the abstract idea.  More specifically, the amended independent claims recite the following practical applications: 
“monitoring, by an oracle server system outside of the distributed ledger system, creation of ledger structures by the distributed ledger system to detect the new ledger structure;
in response to detecting the new ledger structure of the distributed ledger system being created, retrieving, by the oracle server system, the registration data from the new ledger structure, the retrieving including invoking a read function of the oracle smart contract to read the registration data from the registration data structure of the oracle smart contract;
in response to a trigger condition based on the requested schedule occurring, performing, by the oracle server system, at least one of: retrieving the requested financial data from a financial data system, or calculating the requested financial data;”

In combination with:

“wherein the financial instrument contract represents at least one of: a foreign exchange market binary option contract, a contract for overnight financing fee difference, a group of assets including a plurality of stocks, or an index future contract”

In combination with:

“wherein closing the financial instrument contract based on the financial data includes at least one of: closing the foreign exchange market binary option contract based on a currency pair price included in the financial data, closing the contract for overnight financing fee difference based on a difference in a financing fee included in the financial data, closing a transaction for the group of assets including the plurality of stocks based on prices for the plurality of stocks included in the financial data, or closing some or all of one or more positions of the index future contract based on an index value included in the financial data.”

All dependent claims recite patent eligible subject matter, due their dependence from the independent claims. 
Therefore the 35 USC § 101 rejections have been withdrawn. 

Re: Claim Rejections - 35 USC § 103
A previous amendment to the independent claims (filed in the Amendment dated July 23, 2021) necessitated the withdrawal of the previously applied 35 USC § 103 rejections.  
Claims 1 and 4-7, 12, 16, 18, 19, 27, 30, and 32 were rejected under 35 U.S.C. 103 as being unpatentable over “Smart Oracles: A Simple, Powerful Approach to Smart Contracts” by Stefan Thomas and Evan Schwartz (“Thomas _1”, Last Edited July 17, 2014. Printed June 8, 2015) in view of “Conflict-Resolution Lifecycles for Governed Decentralized Autonomous Organization Collaboration” by Alex Norta et al. (“Norta”, November 2015), and further in view of “Understanding Oracles” by Bertani (“Bertani”, Feb. 18, 2016), and US 2016/0357550 A1 to Thomas et al. (“Thomas_2”. Filed June 8, 2015. Published Dec. 8, 2016).
In the Final Office Action dated Nov. 5, 2021, the Examiner held that the above cited combinations of prior art references does not disclose or suggest the following the steps (emphasis added):
generating, by the oracle server system, a second transaction including the financial data, the second transaction including the financial data being addressed to the oracle smart contract; 

transmitting, by the oracle server system, the generated second transaction to at least one distributed node of the distributed ledger system at a time according to the requested schedule, wherein the transmitting the second transaction to the at least one distributed node causes the oracle smart contract to execute;

wherein the oracle server system includes at least one processor configured to control the retrieving, performing, generating and transmitting by the oracle server system; 

the executing of the oracle smart contract in response to the second transaction includes at least one of: 

invoking by the oracle smart contract a financial data function of the financial instrument smart contract to deliver the financial data to the financial instrument smart contract, 

or generating and transmitting by the oracle smart contract a third transaction addressed to the financial instrument smart contract to deliver the financial data to the financial instrument smart contract;

wherein the invoking by the oracle smart contract the financial instrument smart contract or the transmitting by the oracle smart contract the third transaction to the financial instrument smart contract causes the financial instrument smart contract to execute and triggers a function of the financial instrument smart contract to close the financial transaction based on the financial data.

Conclusion
The following art made of record and not relied upon is considered pertinent to applicant's disclosure, but does not qualify as “prior art” due to the earlier filing date of the present application.
US 2020/0111092 A1 to Wood et al. “Financial derivative smart contract execution platform, system and method” (Eff. Filed May 2, 2017).
US 2019/0050855 A1 to Martino et al. “Blockchain-based systems, methods, and apparatus for securing access to information stores” (Eff. Filed July 24, 2017).
US 11,057,353 B2 to Smith et al. “Systems, methods, and devices for implementing a smart contract on a distributed ledger technology platform.” (Eff. Filed Dec. 8, 2017).
Any inquiry concerning this communication or earlier communications should be directed to Examiner Ayal Sharon, whose telephone number is (571) 272-5614, and fax number is (571) 273-1794.  The Examiner can normally be reached from Monday to Friday between 9 AM and 6 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571) 270-3602.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

Sincerely,

/Ayal I. Sharon/
Examiner, Art Unit 3695
November 2, 2021 

/RYAN D DONLON/Supervisory Patent Examiner, Art Unit 3695                                                                                                                                                                                                        March 4, 2022